DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claims 1-10, 18, and 27 are objected to because of the following informalities:
a)  in line 1 of each of claims 1-9 “solid state” should be – solid-state –[hyphen inserted];
	b) in claim 10, line 3, “solid” should be – solid-state --;
c) in claim 18, line 1, the word – the – should be inserted between “wherein” and “solid”;
d) in claim 18, line 4, “solid” should be – solid-state --; and
e) in claim 27, line 5, “solid” should be – solid-state --.

Appropriate correction is required.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) in claim 1 it is not clear what the minimal constituents of the claimed solid-state gel are as the listed chemicals seem to be more a list of reactants to form a reaction product than an actual explicit statement of what is in the final gel composition.  Which of water, a buffer system, polyethylene glycol or its derivatives, and a reference electrolyte salt are actually present in the solid-state gel composition?    

b) in claim 3 the prepositional phrase beginning with “of”,  “of when” in line 2, is incomplete;

c) claim 7 is for a solid-state gel, that is, a composition, yet it appears to recite a manufacturing method step – “wherein a viscosity of the gel is adjusted by the concentration and molecular weight of the polyethylene glycol.[italicizing by the Examiner]”  The statutory class of invention of this claim is not clear.  If the claim were published in a patent the Public would not know whether they would have to perform the step of adjusting the viscosity of the gel use of a certain concentration and molecular weight of the polyethylene glycol in order to infringe the claimed solid-state gel. 

d) claim 7 recites “wherein a viscosity of the gel is adjusted by the concentration and molecular weight of the polyethylene glycol.”  It is not clear what is meant by this clause.  Does it mean adjusting the viscosity of the gel by increasing the concentration and molecular weight of the polyethylene glycol?  If so, how does claim 7 further modify underlying claim 1, which is presumably for a solid-state gel of a fixed composition and so fixed  properties.  Is additional  polyethylene glycol added to the solid-state gel?

e)  claim 9 recites “wherein the Gamma irradiation dose to transform the gel from a liquid state to a solid state is at least 1 kGy.”  It is not clear how this limitation is to be interpreted as claim 9 is a composition claim, for a solid-state gel.  Is Applicant actually claiming irradiating a gel with 1 kGy of Gamma irradiation?  If so, then the statutory class of invention of this claim is not clear.  If the claim were published in a patent the Public would not know whether they would have to perform an irradiating step to infringe the claimed solid-state gel.
 
f)  claim 9 recites “wherein the Gamma irradiation dose to transform the gel from a liquid state to a solid state is at least 1 kGy.”  However, claim 1, from which claim 9 depends, recites “a mixture that when subjected to Gamma irradiation form the reaction product.”  There is no antecedent basis for a liquid-state gel.


g) in claim 11 it is not clear what is meant by the limitation “wherein the polyethylene glycol comprises approximately 2 to 90 wt%.” How can a composition (polyethylene glycol) comprise a number (e.g., 2 wt%) ?

h) claim 15 recites “wherein a viscosity of the gel is adjusted by the concentration and molecular weight of the polyethylene glycol.”  It is not clear what is meant by this clause.  Does it mean adjusting the viscosity of the gel by increasing the concentration and molecular weight of the polyethylene glycol?  Is additional  polyethylene glycol added to the solid-state gel formed in underlying claim 10?

i) claim 16 recites the limitation "polyethylene glycol derivatives" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

j) in claim 17 it is not clear what is meant by “a liquid state” as underlying 
claim 10 does not refer to a “liquid state”, but a mixture. The Examiner suggests changing “liquid state” to – liquid mixture  state –. 

k) in claim 18 it is not clear what the minimal constituents of the solid-state gel are as the listed chemicals seem to be more a list of reactants to form a reaction product than an actual explicit statement of what is in the final gel composition.  Which of water, a buffer system, polyethylene glycol or its derivatives, and a reference electrolyte salt are actually present in the solid-state gel composition that is in the pH sensor?    

l) in claim 19 the prepositional phrase beginning with “of”,  “of when” in line 2, is incomplete

m) claim 20 recites the limitation "buffering system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

n) claim 23 recites “wherein a viscosity of the gel is adjusted by the concentration and molecular weight of the polyethylene glycol.”  It is not clear what is meant by this clause.  Does it mean adjusting the viscosity of the gel by increasing the concentration and molecular weight of the polyethylene glycol?  If so, how does claim 23 further modify underlying claim 18, which is a pH sensor including  a solid-state gel presumably of a fixed composition and so fixed properties.  Is additional  polyethylene glycol added to the solid-state gel?
o) in claim 24 the scope of the phrase “not generating a pressure response” is not clear as any object subjected to an external pressure must respond in some manner as pressure is force over area.  So the pressure, if not zero, must result in movement of the object, compression or strain of the object, or deflection or redirection of the pressure (force) by the object, or generation of an opposing force by the object.

p) claim 25 recites the limitation "polyethylene glycol derivatives" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

q)  claim 26 recites “wherein the Gamma irradiation dose to transform the gel from a liquid state to a solid state is at least 1 kGy.”  It is not clear how this limitation is to be interpreted as claim 16 is a device claim having a gel with a certain solid-state gel composition .  Is Applicant actually claiming irradiating the pH sensor or gel with 1 kGy of Gamma irradiation?  If so, then the statutory class of invention of this claim is not clear.  If the claim were published in a patent the Public would not know whether they would have to perform an irradiating step to infringe the claimed solid-state gel.
 
r)  claim 26 recites “wherein the Gamma irradiation dose to transform the gel from a liquid state to a solid state is at least 1 kGy.”  However, claim 18, from which claim 26 depends, recites “the mixture was subjected to Gamma irradiation to form the solid gel.”  There is no antecedent basis for a liquid-state gel.

s) claim 27 recites the limitation "whose reference electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

t) in claim 27, line 5, what is the relationship, if any, of the “a solid gel” to the “a solid-state reference gel” of lines 1-2 of the claim?

u) in claim 28 it is not clear what is meant by the limitation “wherein the polyethylene glycol comprises approximately 2 to 90 wt% when in the liquid state.” How can a composition (polyethylene glycol) comprise a number (e.g., 2 wt%) ?

v) in claim 28 it is not clear what is meant by “the liquid state” as underlying 
claim 27 does not refer to a “liquid state”, but a mixture. The Examiner suggests changing “liquid state” to – liquid mixture  state –. 

w) claim 32 recites “wherein a viscosity of the gel is adjusted by the concentration and molecular weight of the polyethylene glycol.”  It is not clear what is meant by this clause.  Does it mean adjusting the viscosity of the gel by increasing the concentration and molecular weight of the polyethylene glycol?  Is additional  polyethylene glycol added to the solid-state gel formed in underlying claim 27?

x)  claim 34 recites “wherein the Gamma irradiation dose to transform the gel from a liquid state to a solid state is at least 1 kGy.”  However, claim 18, from which claim 26 depends, recites “the mixture was subjected to Gamma irradiation to form the solid gel.”  There is no antecedent basis for a liquid-state gel.



Allowable Subject Matter

Claims 1, 18, and 27 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-9, 11, 15-17, 19-26, and 28-34 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 10 and 12-14 are allowed, but note minor claim objections to claim 10 under Claim Objections above.



The following is an examiner’s statement of reasons for allowance:
a) the International Search Report for International application no. PCT/US2021/058619 cites CN 109556941 A as a “X” document against claims 1-4, 6, and 7 of that application; US 2010155239 A1 as an “X” document against claims 1-4, 6, and 7; US 2009050477 A1 as an “X” document against claims 1-3, 6, and 7; DE 102014113260 A1 as an “X” document against claims 1-16; and 
US 2009054545 A1 as an “X” document against claims 1-7 and 9-14.  In the corresponding Written Opinion these documents were used to reject various claims in the application as either lacking novelty or an inventive step.  These documents will now be briefly commented upon in regard to their relevance to independent claims 1, 10, and 18 in U.S. application 17/095418.    
	CN 109556941 A, though, based on an EPO computer-generated English language translation, is for a method for extracting plasma membrane from root system of a saline grass.  See the title and Technical field.  It does not mention a pH sensor, or any sensor for that matter, or irradiating polyethylene glycol or its derivatives.  
Although US 2010155239 A1 discloses an electrolyte for use in a CO2 sensor, this sensor does determine CO2 in a sample by measuring pH.  See paragraphs [0071], [0039], and [0033].  However, while the electrolyte layer (9) does include a buffer system for adjusting pH1, a reference electrolyte salt2, and polyethylene glycol, the polyethylene glycol is not gelled or a gelling agent, but an ungelled osmolarity increasing component.  See paragraphs [0095], [0006], and [0046].3   The electrolyte layer is either in the form of a solution or a dried layer.  See paragraphs [0095], [0098], and [0099].  
US 2009050477 A1 does not disclose a pH sensor, but a sensor for measuring organic compounds, such as vitamins or aspirin, or trace metal ions.  See paragraphs [0078] and [0079].  More importantly, polyethylene glycol, if included in the interfacial layer, which includes a buffer system for adjusting pH4 and a reference electrolyte salt5, is not in the form of a gel, instead silica is.  See paragraphs [0050], [0051], and [0096].          
Although DE 102014113260 A1, based on an EPO computer-generated English language translation, discloses an electrolyte for use in a pH sensor, the electrolyte comprising a buffer system for adjusting pH, a reference electrolyte salt, and polyethylene glycol, the polyethylene glycol is not gelled or a gelling agent, but apparently an uncross-linked polymer functioning as a thickening agent.  See paragraphs [0001]. [0002], [0036], and [0037].  
US 2009054545 A1 “relates to cross-link-resistant injectable hydrogel formulations and methods of partially or practically wholly inhibiting injectable hydrogel formulations from cross-linking, for example, during irradiation, using anti-cross-linking agents, which facilitates injectability of the hydrogel formulation. The invention also relates to methods of making the cross-link-resistant, for example, irradiation cross-link resistant, injectable hydrogel formulations, and methods of administering the same in treating a subject in need.”  See the Abstract.  It does not mention a pH sensor, or any sensor for that matter, nor does it appear to disclose including in the hydrogel a buffer system for adjusting pH6 nor including a reference electrolyte salt7

b) the International Search Report for International application no. PCT/US2021/052031 cites only “A” documents.  The corresponding Written Opinion deems claims 1-34 of that application have both novelty and an inventive step.

	c) claim 2-9 depend directly or indirectly from allowable claim 1.

d) in addition to the prior art previously discussed, for independent claims 10 and 27 the Examiner will here briefly comment on Katsuhiko Tomita US 4,797,188 (hereafter “Tomita”).  Tomita discloses a method for making a solid-state gel for use in a pH sensor similar to the method set forth in claims 10 and 27; however, in Tomita, there is no suggestion of exposing the mixture to Gamma irradiation, instead heat appears to be used to cause gelation.  Moreover, there is no suggestion of including polyethylene glycol as an ingredient for the gel-forming mixture.  Instead, agar-agar, gelatin, glue, and alginic acid may be used to form the gel.  While Tomita does disclose that ethylene glycol may be included the gel-forming mixture, if included, it is to function as a gel-evaporation inhibitor     See in Tomita the Abstract, col. 1:7-10, col. 1:48-59, and col. 4:42-61.    

	e) claims 11-17 depend directly or indirectly from allowable claim 10.

	f) claims 19-26 depend directly or indirectly from allowable claim 18.

g) claims 28-34 depend directly or indirectly from allowable claim 27.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             December 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NaHCO3; see paragraphs [0095] and [0039].  
        
        2 For example, KCl.  See paragraph [0095].
        
        3 Also note that the product page for Sigma-Aldrich 202436 (the specific PEG in paragraph [0095] of 
        US 2010155239 A1) indicates that it is a linear, uncrosslinked polymer.  
        
        4 For example, trisodium citrate dihydrate.  See paragraphs [0096] and [0057]-[0071].
        
        
        5 For example, potassium dichloride.  See paragraph [0096].    
        
        6 Possibly altering pH while forming the hydrogel is alluded to.  See paragraphs [0052] and [0054]. 
        
        7 Possibly altering ionic strength while forming the hydrogel is alluded to.  See paragraphs [0052] and [0054].